Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of April 3, 2006 (this
“Agreement”), is entered into by and between PLURISTEM LIFE SYSTEMS, INC., a
Nevada corporation with headquarters located at MATAM Advanced Technology Park,
Building No. 20, Haifa, Israel 31905 (the “Company”), and each individual or
entity named on an executed counterpart of the signature page hereto (each such
signatory is referred to as a “Buyer”) (each agreement with a Buyer being deemed
a separate and independent agreement between the Company and such Buyer, except
that each Buyer acknowledges and consents to the rights granted to each other
Buyer [each, an “Other Buyer”] under such agreement and the Transaction
Agreements, as defined below, referred to therein).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and

 

WHEREAS, the Buyer wishes to lend to the Company, subject to and upon the terms
and conditions of this Agreement and acceptance of this Agreement by the
Company, the Purchase Price (as defined below), the repayment of which will be
represented by 7% Senior Secured Convertible Debentures Series 06-01 of the
Company (the “Convertible Debentures”), which Convertible Debentures will be
convertible into shares of Common Stock, $.00001 par value per share, of the
Company (the “Common Stock”), upon the terms and subject to the conditions of
such Convertible Debentures, together with the Warrants (as defined below)
exercisable for the purchase of shares of Common Stock;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

 

1.

AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

 

a.

Purchase.

 

(i)           Subject to the terms and conditions of this Agreement and the
other Transaction Agreements, the undersigned Buyer hereby agrees to loan to the
Company the principal amount set forth on the Buyer’s signature page of this
Agreement (the “Purchase Price”), out of the aggregate amount being loaned by
all Buyers of not less than the Minimum Aggregate Purchase Price and not more
than the Maximum Aggregate Purchase Price (as those terms are defined below).
The actual aggregate Purchase Price of all Buyers is referred to as the
“Aggregate Purchase Price.” The obligation to repay the loan from the Buyer
shall be evidenced by the Company’s issuance of one or more Convertible
Debentures to the Buyer in such principal amount (the Convertible Debentures
issued to the Buyer, the “Debentures”). Each Debenture (i) shall provide for a
Conversion Price (as defined below), which price may be adjusted from time to as
provided in the Debenture, (ii) shall have the terms and conditions of, and be
substantially in the form attached hereto as, Annex I, and (iii) shall be
secured pursuant to the terms of the Security Interest Agreement substantially
in the form annexed hereto as Annex VIII (the “Security Interest Agreement”).

 

_________________________

 By signing this Agreement, the Buyer subject to acceptance by the Agent named
in the Security Interest Agreement, agrees to all of the terms and conditions
of, and becomes a party to, the Security Interest Agreement, all of the
provisions of which are incorporated herein by this reference as if set forth in
full.

 

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

(ii)          The loan to be made by the Buyer and the issuance of the
Debentures and the Warrants (collectively, the “Purchased Securities”) to the
Buyer are sometimes referred to herein and in the other Transaction Agreements
as the purchase and sale of the Debentures and the Warrants.

 

b.           Certain Definitions.         As used herein, each of the following
terms has the meaning set forth below, unless the context otherwise requires:

 

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 

“Buyer Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).

 

“Certificates” means the (x) the original ink-signed Debentures and (y) the
original ink-signed Warrants, each duly executed by the Company and issued in
the name of the Buyer on the Closing Date.

 

 

“Closing Date” means the date of the closing of the purchase and sale of the
Purchased Securities.

 

“Closing Price” means the 4:00 P.M. closing bid price of the Common Stock on the
Principal Trading Market on the relevant Trading Day(s), as reported by the
Reporting Service for the relevant date.

 

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.

 

“Company Principal’s Agreement” has the meaning ascribed to in Section 4(h).

 

“Company's SEC Documents” means the Company’s filings on the SEC’s EDGAR system
which are listed on Annex VI annexed hereto, to the extent available on EDGAR or
otherwise provided to the Buyer as indicated on said Annex VI.

 

“Conversion Certificates” means certificates representing the Conversion Shares
or the Warrant Shares, as the case may be.

 

“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the Debentures.

 

“Conversion Price” means the lower of (i) the Variable Conversion Price or (ii)
the Lowest Fixed Conversion Price.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Debentures and/or in payment of accrued interest, as contemplated in the
Debentures.

 

“Converting Holder” means the Holder of Debentures or Warrants, as the case may
be, who or which has submitted a Notice of Conversion (as contemplated by the
Debentures) or a Notice of Exercise (as contemplated by the Warrants).

 

“Delivery Date” has the meaning ascribed to it, as may be relevant, (x) in the
Debentures (with respect to Conversion Shares), (y) in the Warrants (with
respect to Warrant Shares), or (z) in the Registration Rights Agreement (with
respect to Payment Shares).

 

“Disclosure Annex” means Annex X to this Agreement; provided, however, that the
Disclosure Annex shall be arranged in sections corresponding to the identified
Sections of this Agreement, but the disclosure in

 



 


--------------------------------------------------------------------------------



- 3 -

 

any such section of the Disclosure Annex shall qualify other provisions in this
Agreement to the extent that it would be readily apparent to an informed reader
from a reading of such section of the Disclosure Annex that it is also relevant
to other provisions of this Agreement.

 

“Escrow Agent” means Krieger & Prager LLP, the escrow agent identified in the
Joint Escrow Instructions attached hereto as Annex II (the “Joint Escrow
Instructions”).

 

“Effective Percentage” means, initially, twenty-five percent (25%), which
percentage is subject to increase as provided herein.

 

“Effective Date” means the date the Registration Statement covering the
Registrable Securities is declared effective by the SEC.

 

“Escrow Agent” means Krieger & Prager LLP, the escrow agent identified in the
Joint Escrow Instructions attached hereto as Annex II (the “Joint Escrow
Instructions”).

 

“Escrow Funds” means the Purchase Price delivered to the Escrow Agent as
contemplated by Sections 1(c) and (d) hereof.

 

“Escrow Property” means the Escrow Funds and the Certificates delivered to the
Escrow Agent, as contemplated by Section 1(c) hereof.

 

 

“Exercise Price” means the per share exercise price of the relevant Warrant.

 

 

“Finder” means Yokim Asset Management Corp.

 

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Issue Date Conversion Share” means the number of shares of Common Stock equal
to (x) the Purchase Price paid by the Buyer, divided by (y) the amount which
would have been the Conversion Price on the Closing Date, were such date a
Conversion Date (without regard to whether or not the Debentures were
convertible on such date in accordance with their terms).

 

 

“Last Audited Date” means June 30, 2005.

 

“Lowest Fixed Conversion Price” means the lowest New Transaction Price (as
defined below; as that amount may subsequently be adjusted as provided in the
Debentures or herein).

 

“Majority in Interest of the Holders” means one or more Holders whose respective
outstanding principal amounts of the Debentures held by each of them, as of the
relevant date, aggregate more than fifty-one percent (51%) of the aggregate
outstanding principal amounts of the outstanding Debentures held by the Buyer
and all Other Buyers on that date.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Purchased Securities or
any of the Transaction Agreements, (y) have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its subsidiaries, taken as a whole, or (z) adversely impair the
Company's ability to perform fully on a timely basis its material obligations
under any of the Transaction Agreements or the transactions contemplated
thereby.

 

 

“Maturity Date” has the meaning ascribed to it in the Convertible Debentures.

 

 

“Maximum Aggregate Purchase Price” means $3,000,000.00.

 

 



 


--------------------------------------------------------------------------------



- 4 -

 

 

 

“Minimum Aggregate Purchase Price” means $2,000,000.00.

 

“New Common Stock” means shares of Common Stock and/or securities convertible
into, and/or other rights exercisable for, Common Stock, which are offered or
sold in a New Transaction.

 

“New Investor” means the third party investor, purchaser or lender (howsoever
denominated) in a New Transaction.

 

“New Transaction” means, unless consented to by a Majority in Interest of the
Holders (which consent is in the sole discretion of the Holders and may be
withheld for any reason or for no reason whatsoever),

 

(i) the offer or sale of New Common Stock by or on behalf of the Company to a
New Investor and/or

 

(ii) the grant of a security interest in or pledge of (x) any or all of the
Company’s assets by the Company and/or (y) shares of the Company’s Common Stock
or securities convertible into or exercisable for the Company’s Common Stock by
any other party in connection with a transaction in which the Company borrows or
is otherwise obligated to pay funds to a third party,

 

in a transaction offered or consummated after the date hereof; provided,
however, that it is specifically understood that the term “New Transaction” (1)
unless consented to otherwise by a Majority in Interest of the Holders (which
consent is in the sole discretion of the Holders and may be withheld for any
reason or for no reason whatsoever), includes, but is not limited to, a sale of
Common Stock or of a security convertible into Common Stock or an equity or
credit line transaction, but (2) does not include (a) the sale of the Purchased
Securities to the Buyer and the Other Buyers, (b) the issuance of Common Stock
upon the exercise or conversion of options, warrants or convertible securities
outstanding on the date hereof, or in respect of any other financing agreements
as in effect on the date hereof and identified in the Disclosure Annex (provided
the same is not amended after the date hereof) or in the Company’s SEC Documents
(provided the same is not amended after the date hereof), (c) the issuance of an
Employee Stock Option Plan (an “ESOP”) of the Company, (d) the issuance of a
non-employee director stock option plan of the Company, (e) the issuance of a
consultants’ stock option plan of the Company, as in effect on the Closing Date,
(f) the issuance of Common Stock upon the exercise of any options or warrants
referred to in the preceding clauses of this paragraph (provided the same is not
amended after the date hereof), (g) the issuance of stock options or warrants to
employees, officers or directors of the Company, provided that all such shares
are or are made subject to a Company Principal’s Agreement simultaneously with
such issuance, or (h) the issuance of shares to a Strategic Partner.

 

 

“Payment Shares” has the meaning ascribed to it in the Registration Rights
Agreement.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not include the “pink sheets.”

 

 

“Registrable Securities” has the meaning ascribed to it in the Registration
Rights Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement in the
form annexed hereto as Annex IV as executed by the Buyer and the Company
simultaneously with the execution of this Agreement.

 

“Registration Statement” means an effective registration statement covering the
Registrable Securities.

 

 



 


--------------------------------------------------------------------------------



- 5 -

 

 

“Regular Trading Day” means the regular trading hours of a Trading Day on the
Principal Trading Market shall be open for business (as of the date of this
Agreement, such hours are, for most Trading Days, approximately 9:30AM to
approximately 4PM Eastern Time; provided, however, that certain Trading Days may
have shorter regular trading hours; and provided, further, that the regular
trading hours may be subsequently changed for the Principal Trading Market).

 

“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by a Majority in Interest of the Holders
and reasonably acceptable to the Company.

 

“Rule 144" means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit Holder to sell
securities of the Company to the public without registration.

 

 

“Securities” means the Purchased Securities and the Shares.

 

“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares, the Warrant Shares and the Payment Shares.

 

 

“State of Incorporation” means Nevada.

 

“Strategic Partner” means a third party, whether or not affiliated with the
Company as of the date hereof, which party (i) is engaged in a business which is
the business in which the Company is engaged or a similar, related or
complementary business, and (ii) subsequently purchases (or enters into an
agreement to purchase) equity securities of the Company (or securities
convertible into equity securities of the Company), where such purchase is
accompanied or followed by one or more of the following: the licensing by the
Company of all or any portion of its technology to such third party, the
licensing by such third party of all or any portion of its technology to the
Company, or any other coordination of all or a portion of their respective
business activities or operations by the Company and such third party.

 

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

 

“Transaction Agreements” means this Agreement, the Debentures, the Joint Escrow
Instructions, the Registration Rights Agreement, the Disclosure Annex, the
Security Interest Agreement, and the Warrants, and includes all ancillary
documents referred to in those agreements.

 

 

“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.

 

“Variable Conversion Price” means (i) the VWAP for the twenty (20) Regular
Trading Days ending on the Trading Day immediately before the Conversion Date,
multiplied by (ii) a percentage equal to (x) one hundred percent (100%), less
(y) the Effective Percentage.

 

“VWAP” means the volume weighted average price of the Common Stock on the
Principal Trading Market for the relevant Regular Trading Day(s), as reported by
the Reporting Service.

 

“Warrants” means (i) the warrants referred to in Section 4 hereof and (ii) the
Additional Warrants (as defined below), if any.

 

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“Wire Instructions” means the Purchase Price Wire Instructions as provided in
Annex IX annexed hereto.

 



 


--------------------------------------------------------------------------------



- 6 -

 

 

 

 

c.

Form of Payment; Delivery of Certificates.

 

(i)           The Buyer shall pay the Purchase Price by delivering immediately
available good funds in United States Dollars to the Escrow Agent no later than
the date prior to the Closing Date.

 

(ii)          Within three (3) Trading Days after the Escrow Agent notifies the
Company that the Escrow Agent has on deposit cleared funds from or on behalf of
one or more Buyers an aggregate amount equal to the Aggregate Purchase Price and
the Company shall have accepted the Buyer’s subscription hereunder, but in no
event later than the Closing Date, the Company will deliver the Certificates to
the Escrow Agent. Such Certificates shall be held in escrow as provided in the
Joint Escrow Instructions.

 

(iii)        By signing this Agreement, each of the Buyer and the Company,
subject to acceptance by the Escrow Agent, agrees to all of the terms and
conditions of, and becomes a party to, the Joint Escrow Instructions, all of the
provisions of which are incorporated herein by this reference as if set forth in
full.

 

d.           Method of Payment. Payment into escrow of the Purchase Price shall
be made to the Escrow Agent as provided in the Wire Instructions (see Annex IX).

 

2.            BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.

 

The Buyer represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof and as of the Closing Date, as follows:

 

a.            Without limiting Buyer's right to sell the Securities pursuant to
an effective registration statement or otherwise in compliance with the 1933
Act, the Buyer is purchasing the Securities for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.

 

b.           The Buyer is (i) an “accredited investor” as that term is defined
in Rule 501 of the General Rules and Regulations under the 1933 Act, (ii)
experienced in making investments of the kind described in this Agreement and
the other Transaction Agreements, (iii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its Affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement and the other Transaction
Agreements, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

 

c.            All subsequent offers and sales of the Securities by the Buyer
shall be made pursuant to registration of the relevant Securities under the 1933
Act or pursuant to an exemption from such registration.

 

d.           The Buyer understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the 1933 Act and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Buyer's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Securities.

 

e.            The Buyer and its advisors, if any, have been furnished with or
have been given access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Purchased Securities which have been requested by the Buyer, including those set
forth in any annex attached hereto. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without

 



 


--------------------------------------------------------------------------------



- 7 -

 

limiting the generality of the foregoing, the Buyer has also had the opportunity
to obtain and to review the Company's SEC Documents.

 

 

f.

The Buyer understands that its investment in the Securities involves a high
degree of risk.

 

g.           If the Buyer is not a United States person (as defined by Section
7701(a)(30) of the Internal Revenue Code, as currently in effect), such Buyer
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Purchased Securities or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Purchased
Securities, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Securities. The Buyer’s
subscription and payment for and continued beneficial ownership, if any, of the
Securities will not violate any applicable securities or other laws of the
Buyer’s jurisdiction.

 

h.           If the Buyer is an individual, then the Buyer resides in the state
or province identified in the address of the Buyer set forth on the Buyer’s
signature page to this Agreement. If the Buyer is a partnership, corporation,
limited liability company or other entity, then the office or offices of the
Buyer in which its principal place of business is identified in the address or
addresses of the Buyer set forth on the Buyer’s signature page to this
Agreement.

 

i.            The Buyer hereby represents that, in connection with the Buyer’s
investment or the Buyer’s decision to its purchase of the Securities, the Buyer
has not relied on any statement or representation of any Person, including any
such statement or representation by the Company or the Finder or any of their
respective controlling Persons, officers, directors, partners, agents and
employees or any of their respective attorneys, except as specifically set forth
herein. In furtherance of the foregoing, and not in limitation thereof, the
Buyer acknowledges that the Buyer is not relying upon any Person, other than the
Company and its controlling Persons, officers and directors, as and to the
extent specifically set forth herein, in making such investment. The Buyer
agrees that none of (i) any Other Buyer, (ii) any controlling Persons, officers,
directors, partners, agents, or employees of each respective Other Buyer or
(iii) any of their respective attorneys shall be liable to the Buyer for any
action heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Purchased Securities or in connection with
the Securities. Each of the Finder, each Other Buyer and each of their
respective controlling Persons, officers, directors, partners, agents and
employees and each of their respective attorneys is a third party beneficiary of
this provision.

 

j.            The Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.

 

k.           This Agreement and the other Transaction Agreements to which the
Buyer is a party, and the transactions contemplated thereby, have been duly and
validly authorized, executed and delivered on behalf of the Buyer and are valid
and binding agreements of the Buyer enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.

 

3.           COMPANY REPRESENTATIONS, ETC. The Company represents and warrants
to the Buyer as of the date hereof and as of the Closing Date that, except as
otherwise provided in the Disclosure Annex or in the Company’s SEC Documents:

 

a.           Rights of Others Affecting the Transactions. There are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Purchased Securities or the Shares. No other party has a currently exercisable
right of first refusal which would be applicable to any or all of the
transactions contemplated by the Transaction Agreements.

 

 



 


--------------------------------------------------------------------------------



- 8 -

 

 

b.           Status. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company
has registered its stock and is obligated to file reports pursuant to Section 12
or Section 15(d) of the Securities and Exchange Act of 1934, as amended (the
“1934 Act”). The Common Stock is quoted on the Principal Trading Market. The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for such quotation on the Principal
Trading Market, and the Company has maintained all requirements on its part for
the continuation of such quotation.

 

 

c.

Authorized Shares.

 

(i)          The authorized capital stock of the Company consists of
1,400,000,000 shares of Common Stock, $0.00001 par value per share, of which
approximately 63,733,483 are outstanding as of March 14, 2006.

 

(ii)         There are no outstanding securities which are convertible into
shares of Common Stock, whether such conversion is currently exercisable or
exercisable only upon some future date or the occurrence of some event in the
future. If any such securities are listed on the Disclosure Annex, the number or
amount of each such outstanding convertible security and the conversion terms
are set forth in said Disclosure Annex.

 

(iii)        All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. The Company
has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares on the Closing Date, were the
Debentures fully converted and were the Warrant fully exercised on that date.

 

(iv)        The Shares have been duly authorized by all necessary corporate
action on the part of the Company, and, when issued on conversion of, or in
payment of interest on, the Debentures or upon exercise of the Warrants, in each
case in accordance with their respective terms, will have been duly and validly
issued, fully paid and non-assessable and will not subject the Holder thereof to
personal liability by reason of being such Holder.

 

d.           Transaction Agreements and Stock. This Agreement and each of the
other Transaction Agreements, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company, this Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Debentures, the Warrants and each of the other Transaction Agreements, when
executed and delivered by the Company, will be, valid and binding obligations of
the Company enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors'
rights generally.

 

e.            Non-contravention. The execution and delivery of this Agreement
and each of the other Transaction Agreements by the Company, the issuance of the
Securities, and the consummation by the Company of the other transactions
contemplated by this Agreement, the Debentures, the Warrants and the other
Transaction Agreements do not and will not conflict with or result in a breach
by the Company of any of the terms or provisions of, or constitute a default
under (i) the certificate of incorporation or by-laws of the Company, each as
currently in effect, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, including any listing agreement
for the Common Stock except as herein set forth, or (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have or result in a Material Adverse Effect.

 

f.            Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is

 



 


--------------------------------------------------------------------------------



- 9 -

 

required to be obtained by the Company for the issuance and sale of the
Securities to the Buyer as contemplated by this Agreement, except such
authorizations, approvals and consents that have been obtained.        

 

g.           Filings. None of the Company’s SEC Documents contained, at the time
they were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. Since February 1, 2005, the Company has filed all annual and
quarterly reports required to be filed by the Company with the SEC under Section
13(a) or 15(d) of the 1934 Act.

 

h.           Absence of Certain Changes. Since the Last Audited Date, there has
been no Material Adverse Effect, except as disclosed in the Company’s SEC
Documents. Since the Last Audited Date, except as provided in the Company’s SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.

 

i.            Full Disclosure. To the Company’s knowledge, there is no fact
known to the Company (other than general economic conditions known to the public
generally or as disclosed in the Company’s SEC Documents) that has not been
disclosed in writing to the Buyer that would reasonably be expected to have or
result in a Material Adverse Effect.

 

j.            Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Agreements. The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
it or any of its properties is bound, that involve the transaction contemplated
herein or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.

 

k.           Absence of Events of Default. Except as set forth in Section 3(e)
hereof, no Event of Default (or its equivalent term), as defined in the
respective agreement to which the Company or its subsidiary is a party, and no
event which, with the giving of notice or the passage of time or both, would
become an Event of Default (or its equivalent term) (as so defined in such
agreement), has occurred and is continuing, which would have a Material Adverse
Effect.

 

l.            Absence of Certain Company Control Person Actions or Events. To
the Company’s knowledge, none of the following has occurred during the past five
(5) years with respect to a Company Control Person:

 

 



 


--------------------------------------------------------------------------------



- 10 -

 

 

(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

 

(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

 

(3) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:

 

(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

 

(ii) engaging in any type of business practice; or

 

(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

 

(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or

 

(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

 

m.          No Undisclosed Liabilities or Events. To the best of the Company’s
knowledge, the Company has no liabilities or obligations other than those
disclosed in the Transaction Agreements or the Company's SEC Documents or those
incurred in the ordinary course of the Company's business since the Last Audited
Date, or which individually or in the aggregate, do not or would not have a
Material Adverse Effect. No event or circumstance has occurred or exists with
respect to the Company or its properties, business, operations, condition
(financial or otherwise), or results of operations, which, under applicable law,
rule or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed.
There are no proposals currently under consideration or currently anticipated to
be under consideration by the Board of Directors or the executive officers of
the Company which proposal would (x) change the articles or certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without stockholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the stockholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.

 

n.           No Integrated Offering. Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, at any time since September 1, 2005, made any offer or sales of any
security or solicited any offers to buy any security under circumstances that
would eliminate the availability

 



 


--------------------------------------------------------------------------------



- 11 -

 

of the exemption from registration under Regulation D in connection with the
offer and sale of the Securities as contemplated hereby.

 

o.           Dilution. The number of shares issuable on conversion of the
Debentures, upon exercise of the Warrants or pursuant to the other terms of the
Transaction Agreements may have a dilutive effect on the ownership interests of
the other stockholders (and Persons having the right to become stockholders) of
the Company. The Company's executive officers and directors have studied and
fully understand the nature of the Securities being sold hereby and recognize
that they have such a potential dilutive effect. The board of directors of the
Company has concluded, in its good faith business judgment, that such issuance
is in the best interests of the Company. The Company specifically acknowledges
that its obligation to issue the Conversion Shares upon conversion of the
Debentures, the Warrant Shares upon exercise of the Warrants or the Payment
Shares as provided in the Registration Rights Agreement is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company, and the Company will
honor such obligations, including honoring every Notice of Conversion (as
contemplated by the Debentures), every Notice of Exercise (as contemplated by
the Warrants), and every demand for Payment Shares (as contemplated by the
Registration Rights Agreement), unless the Company is subject to an injunction
(which injunction was not sought by the Company) prohibiting the Company from
doing so.

 

p.           Fees to Brokers, Placement Agents and Others. The Company has taken
no action which would give rise to any claim by any Person for brokerage
commission, placement agent or finder's fees or similar payments by Buyer
relating to this Agreement or the transactions contemplated hereby.
Notwithstanding the foregoing, the Company acknowledges that it has agreed to
pay the Finder’s Compensation (as defined in the Joint Escrow Instructions) to
the Finder in connection with the transactions contemplated hereby. Except for
such fees arising as a result of any agreement or arrangement entered into by
the Buyer without the knowledge of the Company (a “Buyer’s Fee”), Buyer shall
have no obligation with respect to such fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
paragraph that may be due in connection with the transactions contemplated
hereby. The Company shall indemnify and hold harmless each of Buyer, its
employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney's fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Buyer’s Fee).

 

q.           Disclosure. All information relating to or concerning the Company
set forth in the Transaction Agreements or in the Company’s public filings with
the SEC is true and correct in all material respects and have not omitted to
state any material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company.

 

r.            Confirmation. The Company confirms that all statements of the
Company contained herein shall survive acceptance of this Agreement by the Buyer
for a period of three (3) years from the Closing Date. The Company agrees that,
if, to the knowledge of the Company, any events occur or circumstances exist
prior to the release of the Escrow Funds to the Company which would make any of
the Company’s representations, warranties, agreements or other information set
forth herein materially untrue or materially inaccurate as of such date, the
Company shall immediately notify the Buyer (directly or through its counsel, if
any) and the Escrow Agent in writing prior to such date of such fact, specifying
which representation, warranty or covenant is affected and the reasons therefor.

 

 



 


--------------------------------------------------------------------------------



- 12 -

 

 

                4.CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.           Transfer Restrictions. The Buyer acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as provided in the Registration Rights Agreement or
otherwise included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities (other than pursuant to the Registration
Rights Agreement) under the 1933 Act or to comply with the terms and conditions
of any exemption thereunder.

 

b.           Restrictive Legend. The Buyer acknowledges and agrees that, until
such time as the relevant Shares have been registered under the 1933 Act, as
contemplated by the Registration Rights Agreement, and may be sold in accordance
with an effective Registration Statement or otherwise in accordance with another
effective registration statement, or until such Shares can otherwise be sold
without restriction, whichever is earlier, the certificates and other
instruments representing any of the Securities shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

c.           Filings. The Company undertakes and agrees to make all filings
required to be made by it in connection with the sale of the Securities to the
Buyer under the 1933 Act, the 1934 Act or any United States state securities
laws and regulations thereof applicable to the Company or by any domestic
securities exchange or trading market, and, unless such filing is publicly
available on the SEC’s EDGAR system (via the SEC’s web site at no additional
charge), to provide a copy thereof to the Buyer promptly after such filing.
Reference is made to the Section titled “Publicity, Filings, Releases, Etc.”
below.

 

d.           Reporting Status. So long as the Buyer beneficially owns any of the
Purchased Securities and for at least twenty (20) Trading Days thereafter, the
Company shall file all reports required to be filed with the SEC pursuant to
Section 13 or 15(d) of the 1934 Act, shall take all reasonable action under its
control to ensure that adequate current public information with respect to the
Company, as required in accordance with Rule 144(c)(2) of the 1933 Act, is
publicly available, and shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination. The Company will take all
reasonable action under its control to maintain the continued listing and
quotation and trading of its Common Stock (including, without limitation, all
Registrable Securities) on the Principal Trading Market or a listing on the
NASDAQ/Small Cap or National Markets or AMEX and, to the extent applicable to
it, will comply in all material respects with the Company’s reporting, filing
and other obligations under the by-laws or rules of the Principal Trading Market
and/or the National Association of Securities Dealers, Inc., as the case may be,
applicable to it at least through the date which is sixty (60) days after the
later of the date on which (x) all of the Debentures have been converted or have
been paid in full or (y) all of the Warrants have been exercised or have
expired.

 

e.           Use of Proceeds. The Company will use the net proceeds received
hereunder (excluding amounts paid as contemplated by the Joint Escrow
Instructions) for general corporate purposes, provided, however,

 



 


--------------------------------------------------------------------------------



- 13 -

 

that such proceeds shall not be used to pay fees payable to another party
relating to any financing transaction effected prior to the Closing Date.

 

 

f.

Warrants.

 

(i)           The Company agrees to issue to the Buyer on the Closing Date a
transferable warrants (each, a “Warrant” and, collectively, the “Warrants”) for
the purchase of the number of shares of Common Stock equal to one hundred
percent (100%) of the Issue Date Conversion Shares. The Warrants shall have an
exercise price (the “Exercise Price”) equal to the Closing Price for the Trading
Date immediately preceding the Closing Date; provided, however, that the
Exercise Price will be subject to adjustment as provided in the Warrant. The
Warrants shall be exercisable commencing on the Commencement Date specified in
the Warrants and shall expire at the close of business on the date which is the
last day of the calendar month in which the third annual anniversary of the
Effective Date occurs. The Warrant shall have cashless exercise rights as
provided in the Warrant. Except as specified above, each Warrant shall generally
be in the form annexed hereto as Annex V.

 

(ii)          The Warrant Shares shall be subject to the provisions of the
Registration Rights Agreement.

 

 

g.

Certain Agreements.

 

 

(i)

For purposes of this Agreement, the following terms shall have meanings
indicated:

 

(A)          “New Transaction Period” means the period commencing on the Closing
Date and continuing through and including the Final Lock-up Date.

 

(B)          “Final Lock-up Date” means the date on which the aggregate
principal amount of all outstanding Debentures is twenty-five percent (25%) or
less of the Aggregate Purchase Price; except that, if all, but not less than
all, of the New Transaction Prepayment Conditions (defined below) apply, then
the Trading Day prior to the closing date of such New Transaction shall be
deemed the Final Lock-up Date (provided, however, that if the prepayment is not
effected in a timely manner as contemplated in the New Transaction Prepayment
Conditions, any adjustments to the Debentures or Warrants contemplated by this
Section 4(g) shall be deemed to have been made as of the closing date of such
New Transaction, and if a Holder effected any conversions of the Debentures or
exercises of the Warrants in the interim, which were made without giving effect
to such adjustments, the Company will, at the election of the Holder, issue
additional shares and/or make a cash refund to reflect the appropriate
adjustment).

 

(C)          “New Transaction Price” means the Basic New Transaction Price (as
defined below) except that if the New Transaction Exercise Price is lower than
the Basic New Transaction Price, it means the New Transaction Exercise Price.

 

(D)          “Basic New Transaction Price” means, as may be applicable, on a per
share basis, the lower of (1) the lowest fixed purchase price of any shares of
the New Common Stock contemplated in the New Transaction, or (2) the lowest
conversion price or put or call price which would be applicable under the terms
of the New Transaction; in each such case, whether such purchase or conversion
price or put or call price is stated or otherwise specified or is determined on
the closing date of the New Transaction by the application of a formula set in
the documents reflecting the New Transaction or could result from adjustments or
revisions contemplated in the relevant agreements for the New Transaction and
whenever such adjustment or revision would be applicable (and if no minimum
purchase price, conversion price or put or call price, as the case may be, is
set, it shall be assumed that such minimum purchase price or conversion price is
$.01); and provided, further, that, if the securities issued in the New
Transaction are

 



 


--------------------------------------------------------------------------------



- 14 -

 

issued at a Face Value Discount (as defined below), the New Transaction Price
shall be adjusted to reflect such discount.

 

 

(E)

“Exercise Threshold Price” means the then applicable Exercise Price.

 

(F)           “New Transaction Exercise Price” means the lowest exercise price
per share applicable to the warrants, option or similar instrument (howsoever
denominated; collectively, “New Transaction Warrants”) included in such New
Transaction, whether such exercise price is stated or could result from
adjustments or revisions contemplated in the relevant agreements for the New
Transaction and whenever such exercise price would be applicable (and, if no
minimum exercise price is set, it shall be assumed that such minimum exercise
price is $.01).

 

(G)          “New Transaction Effective Percentage” means the percentage equal
to the excess, if any, of (1) one hundred percent (100%) over (2) the percentage
equal to (x) the New Transaction Price, divided by (y) the VWAP for the twenty
(20) Trading Days ending on the Trading Day immediately before the closing date
of the New Transaction.

 

(H)          “Alternative Warrant Percentage” means, with respect to the
relevant New Transaction, (1) the number of shares which are eligible to be
purchased under the New Transaction Warrants, divided by (2) the aggregate of
the shares of New Common Stock issued or issuable in such transaction (excluding
the shares issuable on exercise of the New Transaction Warrants).

 

(I)            “Current Warrant Percentage” means, as of immediately before the
consummation of the relevant New Transaction, the higher of (1) one hundred
percent (100%) or (2) the highest Alternative Warrant Percentage of any
preceding New Transaction.

 

(J)            “Outstanding Warrant Shares” means, for the Warrants or for any
previously issued Additional Warrants (as defined below), the then outstanding
number of Warrant Shares which would then be issuable upon the exercise in full
of such Warrants (without regard to any limitations which may then restrict the
Holder’s full exercise of such Warrant at any time) or such Additional Warrants,
if any, as in effect immediately prior to the relevant New Transaction.

 

(K)          “Original Warrant Shares” means, for the Warrants or for any
previously issued Additional Warrants, the original number of Warrant Shares
issuable on exercise of such Warrants on the Closing Date or as Additional
Warrants, as the case may be (in each case without regard to any limitations
which may then restrict the Holder’s full exercise of such Warrant at any time).

 

(L)           “Face Value Discount” means consideration less than, as the case
may be, (x) the number of shares being issued multiplied by the stated purchase
price, (y) the stated principal amount of a debenture, note or similar
instrument or (z) the stated value of the shares of convertible stock.

 

(M)          “New Transaction Prepayment Conditions” means all, and not less
than all, of the following conditions are satisfied: (i) within four (4) Trading
Days after the closing date of a New Transaction, the Company elects to give
all, but not less than all, the Holders of the then outstanding Debentures a
Prepayment Notice for the prepayment of all, but not less than all, of the then
outstanding Debentures, on a

 

_________________________

 By way of illustration, if convertible preferred shares having a stated value
of $1 million and a fixed conversion price of $0.05 were sold for a purchase
price of $800,000, the effective New Transaction Price would be $0.04.

 Note: Capitalized terms used in the balance of this subparagraph and not
otherwise defined in this Agreement have the meanings ascribed to them in the
Debentures.

 



 


--------------------------------------------------------------------------------



- 15 -

 

Prepayment Date which is twenty (20) Trading Days after the date of such
Prepayment Notice; provided, however, that such Prepayment Notice may not be
given prior to the time that the Company has made public disclosure of such New
Transaction, and (ii) such Prepayment Notice is accompanied by the confirmation
from the Prepayment Source that the amount equal to the Prepayment Principal
Amount plus all accrued but unpaid interest thereon through such Prepayment Date
will be paid out of proceeds of such offering; it being understood that the
terms of Section 4(F) (including, but not limited to, the provisions of
subparagraph (iii) thereof) shall otherwise apply to the prepayment election
contemplated by such Prepayment Notice.

 

(ii) The Company covenants and agrees that, if, during the New Transaction
Period, without the prior written consent of a Majority in Interest of the
Holders in each instance (which consent is in the sole discretion of the Holders
and may be withheld for any reason or for no reason whatsoever), the Company
enters into a New Transaction, then

 

(A)          the New Transaction Price shall be the Lowest Fixed Conversion
Price for all Unconverted Debentures; provided, however, if there was a previous
New Transaction Price, the Lowest Fixed Conversion Price shall be the lowest New
Transaction Price; and

 

(B)          if the New Transaction Effective Percentage is higher than the then
applicable Effective Percentage, the Effective Percentage shall be adjusted for
all Unconverted Debentures to such New Transaction Effective Percentage; and

 

(C)           if the New Transaction Exercise Price of any of the New
Transaction Warrants is lower than the Exercise Threshold Price of the Warrants,
then the Exercise Price of the then outstanding Warrants shall be adjusted to be
equal to the New Transaction Exercise Price of such New Transaction Warrants;
and

 

(D)          if the provisions applicable to the convertible preferred stock,
convertible debenture or similar instrument (howsoever denominated), if any, of
the New Transaction are more beneficial to the holder of such instrument than
the corresponding terms applicable to the Debentures or in or to the Warrants,
as the case may be, or if the terms which are beneficial to the Company in the
relevant Transaction Agreements are not included in the corresponding instrument
in the New Transaction, then, unless waived by the Holder, the terms of the
Transaction Agreements applying to the then outstanding Debentures or the
Warrants or to the other Transaction Agreements, as the case may be, shall be
modified to reflect similar terms (based, if relevant, on the Closing Date);
provided, however, that nothing in this provision shall be read to mean that the
Purchased Securities shall be changed to any other form of security;

 

(E)          if either (1) the Conversion Price is adjusted and/or the Effective
Percentage is increased as contemplated by clause (A) and/or (B) above, and/or
(2) the Alternative Warrant Percentage is greater than the Current Warrant
Percentage (whether or not the Conversion Price or Effective Percentage has been
adjusted as a result of the New Transaction), the Company shall issue to the
Holder additional warrants (“Additional Warrants”) for the purchase of the
number of shares equal to the excess, if any, of

 

(x) (I) the higher of (a) the Alternative Warrant Percentage or (b) the Current
Warrant Percentage, multiplied by (II) (a) the Purchase Price, divided by (b)
the Conversion Price as determined on the Closing Date or on the closing date of
the New Transaction, whichever is lower, multiplied by (III) a fraction, of
which the numerator is the Outstanding Warrant Shares for all Warrants
(including previously issued Additional Warrants) and the denominator is
Original Warrant Shares for all Warrants (including previously issued Additional
Warrants); over

 

_________________________

 Any New Transaction Price shall be adjusted for subsequent events as
contemplated by the Debentures.

 

 



 


--------------------------------------------------------------------------------



- 16 -

 

 

(y) the aggregate Outstanding Warrant Shares for all Warrants (including
previously issued Additional Warrants);

 

the terms of such Additional Warrants (including, but not limited, to term of
exercisability, exercise price, manner and limitations, if any, on exercise,
registration rights) shall be the same as the shall be the same as the
applicable New Transaction Warrants issued in such New Transaction.

 

(iii)        The Company covenants and agrees that, any of the foregoing
provisions of this Section 4(g) or any other provision of this Agreement or any
of the other Transaction Agreements to the contrary notwithstanding, without the
prior written consent of a Majority in Interest of the Holders in each instance
(which consent is in the sole discretion of the Holders and may be withheld for
any reason or for no reason whatsoever),

 

(A)          during the New Transaction Period, the Company will not enter into
any New Transaction where such transaction provides for a variable conversion
price or a variable exercise price;

 

(B)          during the period commencing on the Closing Date and continuing
through the Effective Date, the Company will not enter into any New Transaction
whatsoever, and

(C)          during the period commencing on the Effective Date and continuing
through the date which is the sixth monthly anniversary of the Effective Date,
the Company will not enter into any New Transaction where such New Transaction
provides for any registration rights (including, but not limited to demand or
piggy-back registration rights) to any one or more of the New Investors in such
New Transaction.

 

The Company acknowledges that each of the foregoing provisions is independent of
the others and that a breach of any of the foregoing provisions might result in
adjustments referred to in other provisions of this Section 4(g) and, in
addition (and not in lieu of such adjustments, if any) shall constitute an event
of default under the Debenture and the other Transaction Agreements. The Company
is aware that if such event of default occurs, a Holder of a Debenture will have
certain redemption rights contemplated by the Debenture.

 

(iv)         Nothing in the foregoing provisions reflects either an obligation
on the part of any Buyer to participate in any New Transaction or a limitation
on any Buyer from participating in any New Transaction.

 

(v)          Any of the foregoing provisions of this Section 4(g) or any other
provision of this Agreement or any of the other Transaction Agreements to the
contrary notwithstanding, the Company shall not engage in any offers, sales or
other transactions of its securities which would adversely affect the exemption
from registration available for the transactions contemplated by the Transaction
Agreements.

 

(vi)         The Company agrees that, prior to the Effective Date, the Company
will not file any registration statement for the sale of shares by the Company
or any other stockholder other than the Registration Statement contemplated by
the Registration Rights Agreement.

 

 

h.

Company Principal’s Agreements.

 

(i)           The Company hereby agrees that, no later than the Closing Date,
the Company will cause each of its principal officers and all of its directors
(each, a “Company Principal”), and certain Persons who are related to or
controlled by such Company Principal, to execute and deliver an agreement (each,
a “Company Principal’s Agreement”) regarding limitations on the sale or other
disposition of the shares of the Company’s Common Stock (or instruments
convertible into or exercisable for such shares) held by such Company Principal
or other Principal (as defined in the Company Principal’s Agreement), except
that, notwithstanding its terms, the Company Principal’s Agreement will be
deemed not apply to the sale of shares of Common Stock bought by a Principal in
open market transactions. Subject to the foregoing, each Company Principal’s
Agreement shall be substantially in the form set forth in Annex VII attached
hereto.

 

 



 


--------------------------------------------------------------------------------



- 17 -

 

 

(ii)          In addition, under certain circumstances as contemplated by the
definition of “New Transaction” in this Agreement, certain future issuances by
the Company to persons identified in clause (g) of such definition are
conditioned on such shares being subject to a Company Principal’s Agreement
being executed by the relevant party (who, whether or not included in the
definition of Company Principal in the preceding subparagraph (i), shall, for
purposes of this Section 4(h), be deemed to be a “Company Principal” identified
in such definition). The Company covenants that it will obtain such executed
Company Principal’s Agreement from the relevant party no later than the issuance
of the relevant security to such party and that it will promptly provide a copy
thereof to the Escrow Agent on behalf of the Buyer and the Other Buyers.

 

h.           Available Shares. The Company shall have at all times authorized
and reserved for issuance, free from preemptive rights, a number of shares (the
“Reserved Amount”) at least equal to one hundred twenty-five percent (125%) of
the sum of (x) the number of shares of Common Stock issuable as may be required,
at any time, to satisfy the conversion rights of the Holders of principal on all
outstanding Convertible Debentures plus interest thereon through the Maturity
Date, plus (y) the number of shares issuable upon exercise of all outstanding
Warrants held by all Holders (in each case, whether any of such outstanding
Convertible Debentures or Warrants were originally issued to the Holder, the
Buyer or to any other party and without regard to any restrictions which might
limit any Holder’s right to convert any of the Debentures or to exercise any of
the Warrants held by any Holder). The Reserved Amount shall be determined on the
first Trading Day after the end of each calendar quarter and the number of
shares to be reserved shall be based on (q) all outstanding Convertible
Debentures and the Conversion Price as of such date and (r) unexercised Warrants
as of such date. The Reserved Amount determined on such date shall remain the
Reserved Amount until the next quarterly determination.

 

j.            Publicity, Filings, Releases, Etc. Each of the parties agrees that
it will not disseminate any information relating to the Transaction Agreements
or the transactions contemplated thereby, including issuing any press releases,
holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof. Neither party will
include in any such Publicity any statement or statements or other material to
which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included. In furtherance of the foregoing, the Company will
provide to the Investor’s Counsel (as defined in the Registration Rights
Agreement) drafts of the applicable text the first filing of a Current Report on
Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K (or equivalent SB
forms) intended to be made with the SEC which refers to the Transaction
Agreements or the transactions contemplated thereby as soon as practicable (but
at least two (2) Trading Days before such filing will be made) and will not
include in such filing (or any other filing filed before then) any statement or
statements or other material to which the other party reasonably objects, unless
in the reasonable opinion of counsel to the party proposing such statement, such
statement is legally required to be included. Notwithstanding the foregoing,
each of the parties hereby consents to the inclusion of the text of the
Transaction Agreements in filings made with the SEC (but any descriptive text
accompanying or part of such filing shall be subject to the other provisions of
this paragraph). Notwithstanding, but subject to, the foregoing provisions of
this Section 4(j), the Company will, after the Closing Date, promptly issue a
press release and file a Current Report on Form 8-K or, if appropriate, a
quarterly or annual report on the appropriate form, referring to the
transactions contemplated by the Transaction Agreements.

 

k.           Independent Nature of Buyers' Obligations and Rights. The
obligations of each Buyer under the Transaction Agreements are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any Other Buyer under any
one or more of the Transaction Agreements. The decision of each Buyer or Other
Buyer to purchase Purchased Securities pursuant to the Transaction Agreements
has been made by such Buyer independently of any Other Buyer and independently
of any information, materials, statements or opinions as to the business,
affairs, operations, assets, properties, liabilities, results of operations,
condition (financial or otherwise) or prospects of the Company or of its
subsidiaries, if any, which may been made or given by any Other Buyer or any of
their respective officers, directors, principals, employees, agents, counsel or
representatives (collectively, including the Buyer, the “Buyer
Representatives”). No Buyer Representative shall have any liability to any Other
Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any. Each Buyer acknowledges that no

 



 


--------------------------------------------------------------------------------



- 18 -

 

Other Buyer has acted as agent for such Buyer in connection with making its
investment hereunder and that no Buyer will be acting as agent of such Other
Buyer in connection with monitoring its investment in the Purchased Securities
or enforcing its rights under the Transaction Agreements. Each Buyer shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Agreements, and it shall not be necessary for any Other Buyer to be
joined as an additional party in any proceeding for such purpose. The Company
acknowledges that, for reasons of administrative convenience, (x) the
Transaction Agreements have been prepared by counsel for one of the Buyers and
such counsel does not represent all of the Buyers with respect to the
transactions contemplated hereby, and each other Buyer has retained its own
counsel (or had the opportunity to do so) with respect to such transactions, and
(y) the Company has elected to provide each of the Buyers with the same
Transaction Agreements for the purpose of closing a transaction with multiple
Buyers and not because it was required or requested to do so by any Buyer. In
furtherance of the foregoing, and not in limitation thereof, the Company
acknowledges that nothing contained in this Agreement or in any Transaction
Agreement, and no action taken by any Buyer pursuant thereto, shall be deemed to
constitute any two or more Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Agreements.

 

l.            Equal Treatment of Buyers. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Agreements unless the same consideration is
also offered to all of the parties to the Transaction Agreements.

 

m.          Independent Investment Decision. No Buyer has agreed to act with any
Other Buyer for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Buyer is acting independently with respect to its investment in
the Securities. The decision of each Buyer to purchase Purchased Securities
pursuant to this Agreement has been made by such Buyer independently of any
other purchase and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or its subsidiaries which may have made or given by any
Other Buyer or by any agent or employee of any Other Buyer, and no Buyer or any
of its agents or employees shall have any liability to any Other Buyer (or any
other person) relating to or arising from any such information, materials,
statements or opinions.

 

n.           NASD Rule 2710. The Company is aware that the Corporate Financing
Rule 2710 (“NASD Rule 2710") of the National Association of Securities Dealers
(“NASD”) is or may become applicable to the transactions contemplated by the
Transaction Agreements or to the sale by a Holder of any of the Securities. If
NASD Rule 2710 is so applicable, the Company shall, to the extent required by
such rule, cooperate with any broker or selling stockholder in respect of any
consents, authorizations or approvals that may be necessary for the NASD to
timely and expeditiously permit the stockholder to sell the securities.

 

o.           Keeping of Records and Books of Account. The Company shall keep and
cause each subsidiary, if any, to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and such
subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

 

 



 


--------------------------------------------------------------------------------



- 19 -

 

 

                5.TRANSFER AGENT INSTRUCTIONS.

 

a.           The Company warrants that, with respect to the Securities, other
than the stop transfer instructions to give effect to Section 4(a) hereof, it
will give the Transfer Agent no instructions inconsistent with instructions to
issue Common Stock from time to time upon conversion of the Debentures or
exercise of the Warrants or in connection with the issuance of Payment Shares,
as may be applicable from time to time, in such amounts as specified from time
to time by the Company to the Transfer Agent, bearing the restrictive legend
specified in Section 4(b) of this Agreement prior to registration of the Shares
under the 1933 Act, registered in the name of the Buyer or its nominee and in
such denominations to be specified by the Holder in connection therewith. Except
as so provided, the Shares shall otherwise be freely transferable on the books
and records of the Company as and to the extent provided in this Agreement and
the other Transaction Agreements. Nothing in this Section shall affect in any
way the Buyer's obligations and agreement to comply with all applicable
securities laws upon resale of the Securities. If the Buyer provides the Company
with an opinion of counsel reasonably satisfactory to the Company that
registration of a resale by the Buyer of any of the Securities in accordance
with clause (1)(B) of Section 4(a) of this Agreement is not required under the
1933 Act or upon request from a Holder while the Registration Statement is
effective, the Company shall (except as provided in clause (2) of Section 4(a)
of this Agreement) permit the transfer of the Securities and, in the case of the
Conversion Shares, the Warrant Shares or the Payment Shares, as may be
applicable, promptly instruct the Transfer Agent to issue one or more
certificates for Common Stock without legend in such name and in such
denominations as specified by the Buyer.

 

b.           (i)           The Company understands that a delay in the delivery
of Conversion Certificates, whether on conversion of the Debenture and/or in
payment of accrued interest or on exercise of the Warrants, beyond the relevant
Delivery Date (as defined in the Debenture or Warrant, as the case may be) could
result in economic loss to the Holder. As compensation to the Holder for such
loss, the Company agrees to pay late payments to the Holder for late issuance of
the Conversion Certificates in accordance with the following schedule (where
“No. Business Days Late” is defined as the number of Trading Days beyond two (2)
Trading Days after the Delivery Date):

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

_________________________

  For purposes of this provision only, the following days shall also not be
considered to be “Trading Days”: (1) 2006 - April 13-14, 19-20; June 1, 2; and
October 2; and (2) 2007 - April 3, 4, 10, 11; May 23, 24; September 13-14; and
September 27-28. Each such date is referred to as an “Excluded Trading Day.”

  Example: Notice of Conversion or Notice of Exercise is delivered on Monday,
May 1, 2006. The Delivery Date would be Thursday, May 4 (the third Trading Day
after such delivery). If the certificate is delivered by Monday, May 8 (2
Trading Days after the Delivery Date), no payment under this provision is due.
If the certificates are delivered on May 9, that is 1 “Trading Day Late” in the
table below; if delivered on May 16, that is 6 “Trading Days Late” in the table.

 

 



 


--------------------------------------------------------------------------------



- 20 -

 

 

 

Late Payment For Each $10,000

 

 

of Principal or Interest Being Converted or

 

No. Business Days Late      

of Exercise Price of Warrant Being Exercised

 

 

 

1

$100

 

 

2

$200

 

 

3

$300

 

 

4

$400

 

 

5

$500

 

 

6

$600

 

 

7

$700

 

 

8

$800

 

 

9

$900

 

 

10

$1,000

 

>10

$1,000 + $200 for each Business Day Late beyond 10 days

 

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Nothing herein shall limit the Holder’s right to
pursue actual damages for the Company’s failure to issue and deliver the
Conversion Certificates to the Holder within a reasonable time. Furthermore, in
addition to any other remedies which may be available to a Holder, in the event
that the Company fails for any reason to effect delivery of such Conversion
Certificates within two (2) Trading Days after the Delivery Date, the Converting
Holder will be entitled to revoke the relevant Notice of Conversion or Notice of
Exercise by delivering a notice to such effect to the Company prior to the
Converting Holder’s receipt of the relevant Conversion Certificates, whereupon
the Company and the Converting Holder shall each be restored to their respective
positions immediately prior to delivery of such Notice of Conversion or Notice
of Exercise, as the case may be; provided, however, that any payments
contemplated by this Section 5(b) of this Agreement which have accrued through
the date of such revocation notice shall remain due and owing to the Converting
Holder notwithstanding such revocation.

 

(ii)          If, by the tenth Trading Day after the relevant Delivery Date, the
Company fails for any reason to deliver the Conversion Certificates, but at any
time after the Delivery Date, the Converting Holder purchases, in an
arm’s-length open market transaction or otherwise, shares of Common Stock (the
“Covering Shares”) in order to make delivery in satisfaction of a sale of Common
Stock by the Converting Holder (the “Sold Shares”), which delivery such
Converting Holder anticipated to make using the shares to be issued upon such
conversion (a “Buy-In”), the Converting Holder shall have the right to require
the Company to pay to the Converting Holder, in addition to and not in lieu of
the amounts contemplated in other provisions of the Transaction Agreements,
including, but not limited to, the provisions of the immediately preceding
Section 5(b)(i)), the Buy-In Adjustment Amount (as defined below). The “Buy-In
Adjustment Amount” is the amount equal to the number of Sold Shares multiplied
by the excess, if any, of (x) the Holder's total purchase price per share
(including brokerage commissions, if any) for the Covering Shares over (y) the
net proceeds per share (after brokerage commissions, if any) received by the
Holder from the sale of the Sold Shares. The Company shall pay the Buy-In
Adjustment Amount to the Holder in immediately available funds immediately upon
demand by the Converting Holder. By way of illustration and not in limitation of
the foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000 to cover a Buy-In
with respect to shares of Common Stock it sold for net proceeds of $10,000, the
Buy-In Adjustment Amount which Company will be required to pay to the Holder
will be $1,000.

 

c.            The provisions of this paragraph apply on or after the Effective
Date. After such Effective Date, the Company will issue Shares without legend
and without transfer restrictions on the books of the Transfer Agent, and, at
the request of the Holder, will use it best efforts to have previously issued
certificates representing the Shares re-issued without legend and without
transfer restrictions on the books of the Transfer Agent. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion of
the

 



 


--------------------------------------------------------------------------------



- 21 -

 

Debenture or exercise of a Warrant or at the request of the Holder with respect
to any Shares previously issued, provided the Transfer Agent is participating in
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder and the Holder’s compliance with the provisions
contained in this paragraph, so long as the certificates therefor do not bear a
legend and the Holder thereof is not obligated to return such certificate for
the placement of a legend thereon, the Company shall use its best efforts to
cause the Transfer Agent to electronically transmit to the Holder the Common
Stock issuable upon conversion of the Debenture or exercise of the Warrant or in
replacement of any Shares previously issued by crediting the account of Holder’s
Prime Broker with DTC through its Deposit Withdrawal Agent Commission system.
Anything to the contrary herein or in any other Transaction Agreement
notwithstanding, the Buyer acknowledges that the Buyer is aware that the
Company’s current Transfer Agent does not currently participate in the DTC
program.

 

d.            The Company shall assume any fees or charges of the Transfer Agent
or Company counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to Registrable Securities, and (ii) the issuance of
certificates or DTC registration to or in the name of the Holder or the Holder’s
designee or to a transferee as contemplated by an effective Registration
Statement. Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.

 

e.            The Holder of a Debenture or a Warrant shall be entitled to
exercise its conversion or exercise privilege with respect to the Debenture or
the Warrant, as the case may be, notwithstanding the commencement of any case
under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the Company
is a debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s exercise privilege. The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of the Debenture or the exercise of the Warrant.
The Company agrees, without cost or expense to such Holder, to take or to
consent to any and all action necessary to effectuate relief under 11 U.S.C.
§362.

 

f.            The Company will authorize the Transfer Agent to give information
relating to the Company directly to the Holder or the Holder’s representatives
upon the request of the Buyer or any such representative, to the extent such
information relates to (i) the status of shares of Common Stock issued or
claimed to be issued to the Holder in connection with a Notice of Conversion or
a Notice of Exercise, or (ii) the aggregate number of outstanding shares of
Common Stock of all stockholders (as a group and not individually) as of a
current or other specified date. At the request of the Holder, the Company will
provide the Holder with a copy of the authorization so given to the Transfer
Agent.

 

 

6.

CLOSING DATE.

 

a.           The Closing Date shall occur on the date which is the first Trading
Day after each of the conditions contemplated by Sections 7 and 8 hereof shall
have either been satisfied or been waived by the party in whose favor such
conditions run.

 

b.           The closing of the purchase and issuance of the Purchased
Securities shall occur on the Closing Date at the offices of the Escrow Agent.

 

c.            Notwithstanding anything to the contrary contained herein, the
Escrow Agent will be authorized to release the Escrow Funds to the Company and
to others and to release the other Escrow Property on the Closing Date upon
satisfaction of the conditions set forth in Sections 7 and 8 hereof and as
provided in the Joint Escrow Instructions.

 

 

7.

CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The Buyer understands that the Company's obligation to sell the Purchased
Securities to the Buyer pursuant to this Agreement on the Closing Date is
conditioned upon:

 



 


--------------------------------------------------------------------------------



- 22 -

 

 

a.           The execution and delivery of this Agreement by the Buyer on or
before the Closing Date;

 

b.           Delivery by the Buyer to the Funds Escrow Agent by the Closing Date
of good funds as payment in full of an amount equal to the Purchase Price in
accordance with this Agreement; and delivery by the Buyer and all Other Buyers
of the Aggregate Purchase Price in amount at least equal to the Minimum
Aggregate Purchase Price and not more than the Maximum Aggregate Purchase Price;

 

c.            The accuracy on such Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date; and

 

d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

 

 

8.

CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.

 

The Company understands that the Buyer's obligation to purchase the Purchased
Securities on the Closing Date is conditioned upon:

 

a.           The execution and delivery of this Agreement and the other
Transaction Agreements by the Company on or before the Closing Date;

 

b.           The delivery by the Company to the Escrow Agent of the Certificates
in accordance with this Agreement;

 

c.            Delivery by the Company to the Escrow Agent of the executed
Company Principal’s Agreements from each Company Principal and the related
Principals (as defined in each Company Principal’s Agreement) of such Company
Principal;

 

d.           On such Closing Date, each of the Transaction Agreements executed
by the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder;

 

e.            The accuracy in all material respects on such Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;

 

f.            The delivery to the Escrow Agent of an opinion of counsel for the
Company, dated such Closing Date, addressed to the Buyer and the Other Buyers,
in form, scope and substance reasonably satisfactory to the Buyer, substantially
to the effect set forth in Annex III attached hereto;

 

g.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and

 

h.           From and after the date hereof to and including such Closing Date,
each of the following conditions will remain in effect: (i) the trading of the
Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (ii) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (iii), no minimum prices shall
been established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any material adverse change in any financial market.

 

 



 


--------------------------------------------------------------------------------



- 23 -

 

 

                9.INDEMNIFICATION AND REIMBURSEMENT.

 

a.           (i) The Company agrees to indemnify and hold harmless the Buyer and
its officers, directors, employees, and agents, and each Buyer Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which the Buyer, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Buyer Control Person becomes subject
to, resulting from, arising out of or relating to any misrepresentation, breach
of warranty or nonfulfillment of or failure to perform any covenant or agreement
on the part of Company contained in this Agreement, as such Damages are
incurred, except to the extent such Damages result primarily from Buyer's
failure to perform any covenant or agreement contained in this Agreement or the
Buyer's or its officer’s, director’s, employee’s, agent’s or Buyer Control
Person’s illegal or willful misconduct, gross negligence, recklessness or bad
faith (in each case, as determined by a non-appealable judgment to such effect)
in performing its obligations under this Agreement.

 

(ii)          The Company hereby agrees that, if the Buyer, other than by reason
of its gross negligence or willful misconduct (in each case, as determined by a
non-appealable judgment to such effect), (x) becomes involved in any capacity in
any action, proceeding or investigation brought by any stockholder of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by this Agreement or the other Transaction Agreements,
or if the Buyer is impleaded in any such action, proceeding or investigation by
any Person, or (y) becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC, any self-regulatory organization or other body
having jurisdiction, against or involving the Company or in connection with or
as a result of the consummation of the transactions contemplated by this
Agreement or the other Transaction Agreements, or (z) is impleaded in any such
action, proceeding or investigation by any Person, then in any such case, the
Company shall indemnify, defend and hold harmless the Buyer from and against and
in respect of all losses, claims, liabilities, damages or expenses resulting
from, imposed upon or incurred by the Buyer, directly or indirectly, and
reimburse such Buyer for its reasonable legal and other expenses (including the
cost of any investigation and preparation) incurred in connection therewith, as
such expenses are incurred. The indemnification and reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Buyer who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and Buyer Control
Persons (if any), as the case may be, of the Buyer and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Buyer, any such Affiliate and
any such Person. The Company also agrees that neither the Buyer nor any such
Affiliate, partner, director, agent, employee or Buyer Control Person shall have
any liability to the Company or any Person asserting claims on behalf of or in
right of the Company in connection with or as a result of the consummation of
this Agreement or the other Transaction Agreements, except as may be expressly
and specifically provided in or contemplated by this Agreement.

 

b.           All claims for indemnification by any Indemnified Party (as defined
below) under this Section shall be asserted and resolved as follows:

 

(i)            In the event any claim or demand in respect of which any Person
claiming indemnification under any provision of this Section (an “Indemnified
Party”) might seek indemnity under paragraph (a) of this Section is asserted
against or sought to be collected from such Indemnified Party by a Person other
than a party hereto or an Affiliate thereof (a “Third Party Claim”), the
Indemnified Party shall deliver a written notification, enclosing a copy of all
papers served, if any, and specifying the nature of and basis for such Third
Party Claim and for the Indemnified Party's claim for indemnification that is
being asserted under any provision of this Section against any Person (the
“Indemnifying Party”), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a “Claim Notice”) with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The

 



 


--------------------------------------------------------------------------------



- 24 -

 

Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the “Dispute Period”) whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under this
Section and whether the Indemnifying Party desires, at its sole cost and
expense, to defend the Indemnified Party against such Third Party Claim. The
following provisions shall also apply.

 

(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.

 

(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, each in a reasonable manner, or if the Indemnifying Party
fails to give any notice whatsoever within the Dispute Period, then the
Indemnified Party shall have the right to defend, at the sole cost and expense
of the Indemnifying Party, the Third Party Claim by all appropriate proceedings,
which proceedings shall be prosecuted by the Indemnified Party in a reasonable
manner and in good faith or will be settled at the discretion of the Indemnified
Party (with the consent of the Indemnifying Party, which consent will not be
unreasonably withheld). The Indemnified Party will have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party will, at the sole cost and expense of the Indemnifying Party, provide
reasonable cooperation to the Indemnified Party and its counsel in contesting
any Third Party Claim which the Indemnified Party is contesting. Notwithstanding
the foregoing provisions of this subparagraph (y), if the Indemnifying Party has
notified the Indemnified Party within the Dispute Period that the Indemnifying
Party disputes its liability or the amount of its liability hereunder to the
Indemnified Party with respect to such Third Party Claim and if such dispute is
resolved in favor of the Indemnifying Party in the manner provided in
subparagraph(z) below, the Indemnifying Party will not be required to bear the
costs and expenses of the Indemnified Party's defense pursuant to this
subparagraph (y) or of the Indemnifying Party's participation therein at the
Indemnified Party's request, and the Indemnified Party shall reimburse

 



 


--------------------------------------------------------------------------------



- 25 -

 

the Indemnifying Party in full for all reasonable costs and expenses incurred by
the Indemnifying Party in connection with such litigation. The Indemnifying
Party may participate in, but not control, any defense or settlement controlled
by the Indemnified Party pursuant to this subparagraph (y), and the Indemnifying
Party shall bear its own costs and expenses with respect to such participation.

 

(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

(ii)          In the event any Indemnified Party should have a claim under
paragraph (a) of this Section against the Indemnifying Party that does not
involve a Third Party Claim, the Indemnified Party shall deliver a written
notification of a claim for indemnity under paragraph (a) of this Section
specifying the nature of and basis for such claim, together with the amount or,
if not then reasonably ascertainable, the estimated amount, determined in good
faith, of such claim (an “Indemnity Notice”) with reasonable promptness to the
Indemnifying Party. The failure by any Indemnified Party to give the Indemnity
Notice shall not impair such party's rights hereunder except to the extent that
the Indemnifying Party demonstrates that it has been irreparably prejudiced
thereby. If the Indemnifying Party notifies the Indemnified Party that it does
not dispute the claim or the amount of the claim described in such Indemnity
Notice or fails to notify the Indemnified Party within the Dispute Period
whether the Indemnifying Party disputes the claim or the amount of the claim
described in such Indemnity Notice, the amount of Damages specified in the
Indemnity Notice will be conclusively deemed a liability of the Indemnifying
Party under paragraph (a) of this Section and the Indemnifying Party shall pay
the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

c.            The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.

 

10.          JURY TRIAL WAIVER. The Company and the Buyer hereby waive a trial
by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out or in
connection with the Transaction Agreements.

 

11.          SPECIFIC PERFORMANCE. The Company and the Buyer acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Agreements were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties (including any Holder) shall be entitled to an
injunction or injunctions, without (except as specified below) the necessity to
post a bond, to prevent or cure breaches of the provisions of this Agreement or
such other Transaction Agreement and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity; provided, however that the
Company, upon receipt of a Notice of Conversion or a Notice of Exercise, may not
fail or refuse to

 



 


--------------------------------------------------------------------------------



- 26 -

 

deliver the stock certificates and the related legal opinions, if any, based on
any claim that the Holder has violated any provision hereof or for any other
reason, unless the Company has first posted a bond for one hundred fifty percent
(150%) of the principal amount and then obtained a court order specifically
directing it not to deliver said stock certificates to the Holder. This
provision is deemed incorporated by reference into each of the Transaction
Agreements as if set forth therein in full.

 

 

12.

GOVERNING LAW: MISCELLANEOUS.

 

a.           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. Each of the parties consents to the exclusive jurisdiction of
the federal courts whose districts encompass any part of the County of New York
or the state courts of the State of New York sitting in the County of New York
in connection with any dispute arising under this Agreement or any of the other
Transaction Agreements and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. To the extent
determined by such court, the Company shall reimburse the Buyer for any
reasonable legal fees and disbursements incurred by the Buyer in enforcement of
or protection of any of its rights under any of the Transaction Agreements.
Nothing in this Section shall affect or limit any right to serve process in any
other manner permitted by law.

 

b.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

c.            This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties hereto.

 

d.           All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

 

e.            A facsimile transmission of this signed Agreement shall be legal
and binding on all parties hereto.

 

f.            This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original.

 

g.           The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

h.           If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

i.            This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement thereof.

 

j.            This Agreement supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.

 

k.           All dollar amounts referred to or contemplated by this Agreement or
any other Transaction Agreement shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.

 

13.         NOTICES. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 



 


--------------------------------------------------------------------------------



- 27 -

 

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 

(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

 

(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

 

COMPANY:

At the address set forth at the head of this Agreement.

 

Attn: President

 

 

Telephone No.: (011 972 4) 850-1080

 

 

Telecopier No.: (011 972 4) 850-1085

 

 

 

with a copy to:

 

 

Clark, Wilson LLP

 

 

Attn: Bernard Pinsky, Esq.

 

 

Suite 800 - 885 West Georgia Street

 

 

Vancouver, British Columbia V6C 3H1 CANADA

 

Telephone No.: (604) 687-5700

 

                Telecopier No.: (604) 687-6314

 

BUYER:

At the address set forth on the signature page of this Agreement.

 

 

with a copy to:

 

 

Krieger & Prager LLP, Esqs.

 

39 Broadway

 

 

Suite 1440

 

 

New York, NY 10006

 

 

Attn: Ronald J. Nussbaum, Esq.

 

 

Telephone No.: (212) 363-2900

 

 

Telecopier No. (212) 363-2999

 

 

ESCROW AGENT:

Krieger & Prager LLP, Esqs.

 

 

39 Broadway

 

 

Suite 1440

 

 

New York, NY 10006

 

 

Attn: Samuel Krieger, Esq.

 

 

Telephone No.: (212) 363-2900

 

Telecopier No. (212) 363-2999

 

14.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Buyer’s representations and warranties herein shall survive the execution and
delivery of this Agreement and the delivery of the Certificates and the payment
of the Purchase Price, for a period of three (3) years after the Closing Date
and shall inure to the benefit of the Buyer and the Company and their respective
successors and assigns.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 



 


--------------------------------------------------------------------------------



- 28 -

 

 





[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]

 

IN WITNESS WHEREOF, with respect to the Purchase Price specified below, each the
undersigned represents that the foregoing statements made by it above are true
and correct and that it has caused this Agreement to be duly executed on its
behalf (if an entity, by one of its officers thereunto duly authorized) as of
the date first above written.

 

PURCHASE PRICE:

$________________________

 

BUYER:

 

 

________________________________

____________________________________

Address

Printed Name of Buyer

 

________________________________

 

Telephone No. _________________

By: _________________________________

Telecopier No. _________________

(Signature of Authorized Person)

 

e-mail Address: ________________

 

_____________________________________

______________________________

Printed Name and Title

 

Jurisdiction of Incorporation

or Organization

 

If the above Notice Address is not the Residence (for individual Buyer) or
Principal Place of Business (for Buyer which is not an individual), such
Residence or Principal Place of Business is:

 

_____________________________

 

_____________________________

 

_____________________________

 

COMPANY:

 

PLURISTEM LIFE SYSTEMS, INC.

 

By:

__________________________

 

Title:

__________________________

 

 



 


--------------------------------------------------------------------------------



- 29 -

 

 



 

 

 

ANNEX I

FORM OF DEBENTURE

 

 

ANNEX II

JOINT DOCUMENT ESCROW INSTRUCTIONS

 

 

ANNEX III

OPINION OF COUNSEL

 

 

ANNEX IV

REGISTRATION RIGHTS AGREEMENT

 

 

ANNEX V

FORM OF WARRANT

 

 

ANNEX VI

COMPANY’S SEC DOCUMENTS AVAILABLE ON EDGAR

 

 

ANNEX VII

COMPANY PRINCIPAL’S AGREEMENT

 

 

ANNEX VIII

SECURITY INTEREST AGREEMENT

 

 

ANNEX IX

PURCHASE PRICE WIRE INSTRUCTIONS

 

 

ANNEX X

COMPANY DISCLOSURE

 

 

 



 

 

 